DETAILED ACTION
Drawings
The replacement drawings were received on 10/1/21.  These drawings are objected to.
The drawings are objected to because Figures 1-5 is/are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figure 2, reference character 112 should have a solid leader line not a dashed line. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oh (US 20160302552-IDS cited reference).
Claims 1 and 10: Oh discloses a beauty care system (100) comprising: a secondary packaging (110) including a lid (122) and at least one outer surface defining and opening (120); and at least two primary packaging inserts (130) positioned in the opening of the secondary packaging and including a single-use [0049] beauty product [0044] with each insert having a bottom portion (134) and a top portion (132, see Figs 1 & 3). The primary packaging inserts are in the shape of a bottle shaped cup [0012] that is self-standing [0047] and therefore constitutes a cup. The bottom portion of the primary inserts (portion below the tear line (136)) also forms the shape of a cup once 
Claims 2 and 3: Oh discloses the lid (122) is operatively positionable over the opening (see Fig 1 & [0042]) meaning the secondary packaging is recloseable via this lid [0042]. 
Claim 4: Oh discloses the secondary packaging can be fully or partially transparent [0043]. 
Claim 6: Oh discloses the primary packaging insert (130) is formed from a polymer blend [0050]. 
Claim 7: the primary packaging insert (130) is formed of a UV protective light resistant material [0050]. 
Claim 8: the primary packaging insert (130) includes a single-use amount of the beauty product [0049]. 
Claim 9: the beauty product includes one or more of a soak [0054], a scrub [0060] which is an exfoliator, a chemical peel [0054], lotion [0054], and mask [0056]. 
Claims 12 and 13: the at least two primary packaging inserts include different beauty products for use as a multi-step system of beauty products [0056 & 0060]. 
Claim 14: the system is rectangular boxes (see Fig 1) which are stackable. 
Claim 15: the system can further include tertiary packaging [0045] that houses at least one of the secondary packaging [0045]. 
Claims 16-20: Oh discloses a single-use [0049] beauty care system (100) comprising: a first enclosure (110) comprising a series of side walls and a lid (122), the enclosure configured to receive a plurality of inserts (130) each insert including a single-use beauty product [0048-0049] including one or more of a soak [0054], a scrub [0060] which is an exfoliator, a chemical peel [0054], lotion [0054], and mask [0056]. At least a portion of the primary packaging insert (130) is formed from a polymer blend [0050] and a UV protective light resistant material [0050]. The first enclosure is operatively openable [0042] to access the plurality of inserts (see Fig 1). Each insert has a bottom portion (134) and a top portion (132, see Figs 1 & 3). The primary packaging inserts are in the shape of a bottle shaped cup [0012] that is self-standing [0047] and therefore constitutes a cup. The bottom portion of the primary inserts (portion below the tear line (136)) also forms the shape of a cup once the top portion is removed. Additionally, Ishihara teaches that the terms bottle and cup are used interchangeably [0003] when referring to shapes of packages.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 20160302552).	
Claim 11: Oh indicates that “when a single layer or article is described, it will be readily apparent that more than one layer or article may be used in place of a single layer or article” [0040] and goes on to recite providing the secondary packaging (110) with a plurality of the primary packaging inserts with each insert carrying a single use beauty product [0049] with the secondary packaging including a single primary packaging (single article) of each beauty product [0060]. 
Oh discloses the invention essentially as claimed except for two of the primary packaging inserts including the same beauty product. Since Oh indicates that duplicating articles is contemplated, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Oh by providing two primary packaging inserts having the same beauty product and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive. 
Applicant amended the claims to require the new limitation of “cup shaped” which was not previously presented for prosecution and this limitation has been addressed in the above rejection. The office asserts that Oh teaches the bottom portion being cup shaped (see above rejection) and this cup shape resembles the drink cups known as “Capri Sun”, such that Oh discloses a “substantially cup shape” as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772